             Case 2:19-cv-05096-CCC Document 15 Filed 10/25/19 Page 1 of 10 PageID: 300
             JONES
             SWANSON
             HUDDELL &
                                                                                                        Peter N. Freiberg
             GARRISON''-.@                                                                 pfreiberg@j onesswanson.com



                                                        October 25,2019




           Via ECF
           The Honorable Claire C. Cecchi
           United States District Court
           50 Walnut Street
           Newark, New Jersey 07101

                   Re:       Educational Financial Services, a Division of Wells Fargo
                             Bank, N.A., Appellant, v. Veronica Knepp, Appellee
                             No. 2:19-cv-05096

           Dear Judge Cecchi

                   We respectfully submit this Notice of Supplemental Authority in connection with the
           bankruptcy appeal pending before you.

                   The United States Fifth Circuit Court of Appeals just decided the same issue before you in
           a case also involving Wells Fargo. In Henry v. Educational Financial Service, a Division of Wells
           Fargo Bank, N.1., No. 18-20809 (5th Cir. Oct. 17,2019) (released for publication), the Fifth
           Circuit affirmed the denial of Wells Fargo's motion to compel arbitration. The facts and legal
           posture of Henry are nearly identical to the instant case, as are the arguments that were made in
           favor of and against compelling arbitration.

                   In its decision, the Fifth Circuit affirmed the Bankruptcy Court's reasoning that the
           plaintiff s claims did not arise under her loan agreement with Wells Fargo because Wells Fargo's
           obligation to comply with the discharge order and the statutory discharge injunction arose under
           the Bankruptcy Code rather than as part of a contractual negotiation between the parties. The
           Court also rejected the argument that Wells Fargo makes here, that Epic Systems Corp. v. Lewis,
           138 S.Ct. 1612 (2018) somehow altered or overruled Shearson/Am. Express v. McMahon,482
           U.S. 220 (1987), noting that although the Supreme Court's decision in Epic Systems has a
           "different tone, the test it employs is substantially the same as McMahon's." (Henry, p.7).

                   ln Henry (as here), Wells Fargo failed to show that the Federal Arbitration Act displaces a
           debtor's rights under the Bankruptcy Code to pursue contempt for violations of the statutory
           discharge injunction. Henry confirms that enforcement of a Bankruptcy Court's discharge
           injunction is a matter for the Bankruptcy Court itself, not private arbitrators.




601 Poydras Street, Suite   2655   |   New Orleans, Louisiana 701 30   |   504.523.2500   pI   504.523.2508   f I   jonesswanson.com
  Case 2:19-cv-05096-CCC Document 15 Filed 10/25/19 Page 2 of 10 PageID: 301


The Honorable Claire C. Cecchi
October 25,2019
Page2



       Thank you for your consideration of this letter

                                                    Respectfully submitted,

                                                         0n'n\";W
                                                    Peter N. Freiberg

PNF/cb
Enclosure
cc:    Christopher B. Fontenelli (Via ECF)
Casecase: 1-8-20809 Document:
     2:19-cv-05096-CCC        00515L670i.8
                        Document            page: 1 Page
                                 15 Filed 10/25/19   Date3 Filed
                                                           of 10 tol2Ll2atg
                                                                 PageID: 302




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit


                                  No. 18-20809
                                                                      FILED
                                                              October        17   ,2019
                                                                 Lyle W. Cayce
In the Matter of: STEPHANIE MARIE HENRY                               Clerk

               Debtor

STEPHANIE MARIE HENRY, formerly known as stephanie Marie
HenscheI,

              Appellee

v

EDUCATIONAL FINANCIAL SERVICE, A Division of Wells Fargo Bank,
N.A.,

              Appellant




                Appeal from the United States Bankruptcy Court
                       for the Southern District of Texas


Before KING, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM:
        Years after Stephanie Marie Henry took out a student loan, she filed for
bankruptcy and received a discharge. Henry and the company that currently
holds her loan, Educational Financial Service, a Division of Wells Fargo Bank,
   case:
Case     L8-20809 Document:
     2:19-cv-05096-CCC      005L5L670L8
                       Document            Page:2Page
                                15 Filed 10/25/19 Date4Filed:
                                                        of 10 tOl2uZOL9
                                                               PageID: 303



                                    No. 18-20809
N.A., disagree about whether Henry's discharge applies to that loan.1 Henry
filed an adversary proceeding in bankruptcy court raising that issue, but Wells
Fargo moved the bankruptcy court to compel arbitration. The bankruptcy court
denied that motion, and for the following reasons, we AFFIRM.
                                           I.
      Stephanie Marie Henry borrowed money from Wachovia Bank of
Delaware,    N.A.-the   predecessor in interest of Educational Financial Service,
a Division of WeIIs Fargo Bank, N.A. ("Wells Fargo")-to attend the
Ultrasound Diagnostic School        in Houston. The documentation for the loan
contained the following arbitration provision:
         Arbitration. Any controversy or claim arising out of or related
       14.
     to this Note, or an alleged breach of this Note, shall be settled by
     arbitration in accordance with the Commercial Arbitration Rules
     of the American Arbitration Association. Judgment upon the
     arbitration award may be entered in any court having jurisdiction.
Henry signed that documentation on November 1I,2002.
      More than a decade later, Henry filed for bankruptcy under Chapter 13
of the Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of Texas. Wells Fargo filed a proof of claim in Henry's
bankruptcy proceeding. The bankruptcy court confirmed Henry's Chapter 13
plan on April 25, 2013. Over the next five years, Henry made payments to her
creditors, including Wells Fargo, as required by her plan. Because Henry
completed her Chapter 13 plan, the bankruptcy court entered a discharge order
on May 17, 20L8.
      When Henry received her discharge, her attorney sent a letter to Wells
Fargo. That letter stated that Henry's debt to Wells Fargo had been discharged



       1 The Bankruptcy Code says that some-but not all-student loans are not
dischargeable unless failing to discharge the loan "would impose an undue hardship on the
debtor and the debtor's dependents." 11 U.S.C. $ 523(aXS).
                                              2
Case
   Case: 18-20809 Document:
     2:19-cv-05096-CCC      00515L670L8
                       Document            Page: 3 Page
                                15 Filed 10/25/19   Date5Filed:
                                                          of 10 LOl2Il20L9
                                                                PageID: 304



                                      No. 18-20809
and asked Wells Fargo: "Please acknowledge that you recognize the discharge
of this loan, and report   it   accurately on [Henry's] credit reports." Wells Fargo
sent a reply letter to Henry's lawyer, stating that Wells Fargo had processed
his "request to cease all communication with Stephanie Henry" about her loan.
Wells Fargo indicated that future correspondence would be sent to the
lawyer-not Henry-and asked the lawyer: "Once Stephanie Henry is                  no
longer your client, please contact our office . . . to let us know communication
should resume with Stephanie Henry." WeIIs Fargo sent a different letter to
Henry, telling her that it had "received a request from Austin C. Smith ESQ to
cease   all communication on" Henry's loan. Both of Wells Fargo's letters
contained the following postscript: "The laws of some states require us to
inform you that this communication is an attempt to collect a debt and . . .
information obtained will be used for that purpose."
        WeIIs Fargo's correspondence prompted Henry to initiate an adversary
proceeding   in the bankruptcy court on her own behalf and on behalf of a
putative class of similarly situated individuals. According to Henry, Wells
Fargo violated the bankruptcy court's discharge order by attempting to collect
a discharged debt. See 11 U.S.C. $ 524(a)(2) (stating    that a discharge "operates
as an injunction against . . . an act, to collect, recover or offset" a discharged
debt). Henry sought injunctive relief, a declaratory judgment, damages, and
attorney's fees.
        Wells Fargo moved the bankruptcy court to compel arbitration. Wells
Fargo asserted that Henry's claim fell within the scope of the arbitration
provision in her loan documentation, and Wells Fargo argued that the Federal
Arbitration Act ("FAA") required the bankruptcy court to enforce that
provision. Wells Fargo acknowledged that, under our precedents, the
bankruptcy court had discretion to refuse to compel arbitration in an action to
enforce a discharge order. Wells Fargo maintained, however, that the Supreme
                                            3
CaseCase: 18-20809 Document:
     2:19-cv-05096-CCC       00515L670L8
                       Document            Page: 4 Page
                                15 Filed 10/25/19   Date6 Filed
                                                          of 10 LOl2Il20!9
                                                                PageID: 305



                                        No. 18-20809
Court's decision in Epic Systems Corp. u. Lewis, 138 S. Qt. L6I2 (2018) cast
doubt on those precedents.
        The bankruptcy court denied Wells Fargo's motion. The bankruptcy
court reasoned that Henry's claims did not "arise under the loan agreement
between the parties," because Wells Fargo's "obligation to comply with the
Court's discharge order and the statutory injunction provided under 11 U.S.C.
S   524 is not, and cannot be, part of a contractual negotiation between private

Parties."2 The bankruptcy court found Epic Systems to be "inapplicable to the
instant case," because "Henry's claims do not arise out of an arbitrable contract
between the parties," and because "the Supreme Court gave no ind.ication in
Epic that     it   intended    its   decision   to reach" the Bankruptcy            Code. The
bankruptcy court certified its order for an interlocutory appeal directly to this
court under 28 U.S.C. $ 158(a)(3) and (d)(zXA). Subsequently, we authorized
such an appeal pursuant to g 158(d)(2)(A).

                                   II.
        "The Federal Arbitration Act requires courts to enforce                        covered.
arbitration agreements according to their terms." Lamps PIus, Inc. u. Varela,
139 S. Ct,. 1407, I4I2 (2019). But the FAA is not the only statute on the books,
and its "mandate may be overridden by a contrary congressional command"."
Shearson/Arn. Express, Inc. u. McMahon, 482 U.S. 220, z2G (rg}7). "A party
seeking to suggest that two statutes cannot be harmonized., and. that one



        2 To resolve this appeal, we do not
                                             need to address whether the bankruptcy court's
interpretation of the arbitration provision was correct, but it is worth noting that other courts
have held that disputes about allegedly improper debt collection are at least "related" to the
underlying debt. See Koch u. Cornpuuedit Corp.,543 F.3d 460, 466 (8th Cir. 2008) (concluding
that "[a] dispute over the collection of a debt incurred under the credit agreement is a
'controversy arising from or related to"'that agreement); Carbajat u. H&R Btoch Tax Serus.,
lnc.,372 F.3d 903, 905 (7th Cir. 2004) (Easterbrook, J.) (compelling arbitration of Fair Debt
Collection Practices Act claims based on an arbitration agreement found in loan
documentation).
                                                4
Casecase: L8-20809 Document:
     2:19-cv-05096-CCC       00515i.670i.8
                       Document            page: 5 Page
                                15 Filed 10/25/19   Date7 Filed:
                                                          of 10 Lol2u2oL9
                                                                 PageID: 306



                                   No. 18-20809
displaces the other, bears the heavy burden of showing a clearly expressed
congressional intention that such a result should follow." Epic Syr., 138 S. Ct.
at 1624 (internal quotation marks omitted). Such an intent can be deduced
from statutory text, Iegislative history, or "from an inherent conflict between
arbitration and the statute's underlying purposes ." McMahon, 4821J.5. at 227.
      Applying McMa,llon, we have held that bankruptcy courts may decline to
enforce arbitration clauses when two requirements are met. First, the
proceeding must adjudicate statutory rights conferred by the Bankruptcy Code
and not the debtor's prepetition legal or equitable rights.    In re Nat't   Gypsum
Co., 118 F.3d 1059, 1069 (5th Cir. 1997). See also 10 Collier on Bankruptcy
fl 9019.05 (16th ed. 2019) ("A trustee in bankruptcy has two kinds of causes of
action: those inherited from the debtor and those granted by statute (the so-
called avoiding powers)."). Second, bankruptcy courts may decline enforcement
of arbitration agreements only if requiring arbitration would conflict with the
purposes of the Bankruptcy Code. In re Gandy,2gg F.Bd 489, 495 (bth Cir.
2002) (citingNat'l Gypsum,118 F.3d at 1067). Those purposes include "the goal
of centralized resolution of purely bankruptcy issues, the need. to protect
creditors and reorganizing debtors from piecemeal litigation, and the
undisputed power of a bankruptcy court to enforce its own orders." Nat'l
Gypsum,118 F.3d at 1069.
      Accordingly, in National Gypsum, we held that bankruptcy courts need
not enforce agreements to arbitrate whether a creditor's efforts to collect a debt
violated a discharge order. Id. at 1071. A debtor's right to be free from collection
efforts for discharged debts is a creature of the Bankruptcy Code. 11 U.S.C.
$ 524(a). An action to enforce such a right implicates an important bankruptcy
policy, the ability of a bankruptcy court to enforce its own ord.ers, such that
requiring arbitration "would be inconsistent with the Bankruptcy Cod.e." Nat'I
Gypsum,118 F.3d at 1071.
                                         5
Casecase: 18-20809 Document:
     2:19-cv-05096-CCC       0051516701g
                       Document            page: 6 Page
                                15 Filed 10/25/19   Date8 Filed: t0l2Ll20tg
                                                          of 10 PageID:  307



                                 No. 18-20809
      On appeal, we review whether a bankruptcy court was obliged to enforce
an arbitration clause de novo. In re Gandy,299 F.3d at 494.If the FAA does
not require a bankruptcy court to enforce an arbitration clause, then the
bankruptcy court has discretion regarding whether to order arbitration, and
"the exercise of that discretion is reviewable only for abuse ." Id.
                                     III.
      wells Fargo's appeal    presents a single issue: Does our holding in
National Gypsum-that bankruptcy courts have discretion to refuse to compel
arbitration in proceedings seeking enforcement of a discharge injunction-
remain good law following the Supreme Court's decision in Epic Systems? We
conclude that   it does.
     Under the rule of orderliness, "one panel of this circuit may not overturn
another panel absent an intervening decision to the contrary by the Supreme
Court or this court en banc." United States u. Simleanin, 420 F.3d 3g7, 420 n.25
(5th Cir. 2005). To overrule one of our precedents, a "supreme Court d.ecision
must be more than merely illuminating with respect to the case before us."
Martin u. Medtronic, lnc.,254 F.3d 573, 577 (bth Cir. 2001). Instead, "a panel
of this court can only overrule a prior panel decision    if 'such overruling is
unequivocally directed by controlling Supreme Court precedent."' Id. (quoting
united states u. Zuniga-so,linas, g45 F.2d 1.902,1806 (bth cir. 1991)).
     Far from unequivocally directing us to overrule National Gypsum, Epic
Systems shows that National Gypsum's doctrinal foundation, i.e., McMahon,
remains sound. For one thing, Epic Systerns cites McMah,on for support. 138 S.
Ct. at 1627. For another, McMahon and Epic Systerns apply essentially the
same tests for determining whether a statute overrides the FAA's command. to
enforce arbitration agreements according to their terms.     In McMahon,    tirre
Court said that:


                                       6
Casecase: 18-20809 Document:
     2:19-cv-05096-CCC       005i.51670i.8
                       Document            page: 7Page
                                15 Filed 10/25/19   Date9 Filed LOlztt2oLg
                                                          of 10 PageID: 308




       Like any statutory ar".ti.,):r:t;:::tion       Act,s mandate may be
       overridden by a contrary congressional command. The burden is
       on the party opposing arbitration, however, to show that congress
       intended to preclude a waiver of judicial remedies for the statutory
       rights at issue. If Congress did intend to limit or prohibit waiver of
       a judicial forum for a particular claim, such an intent "will be
       deducible from [the statute's] text or legislative history," or from
       an inherent conflict between arbitration and the statute's
       underlying purposes.
McMahon, 482 U.S.       at 226-27 (alteration in original)     (citations omitted)
(quoting Mitsubish,i Motors Corp. u. Soler Chrysler-plymouth, Inc.,4zB U.S.
614, 628 (1985)). While the Supreme Court's decision in Epic Systems has a
different tone, the test it employs is substantially the same as McMahon's;
       Even if the Arbitration Act normally requires us to enforce
       arbitration agreements like theirs, the employees reply that the
       [National Labor Relations Act] overrides that guidance in these
       cases and commands us to hold their agreements unlawful yet.

            This argument faces a stout uphill climb. When confronted
     with two Acts of Congress allegedly touching on the same topic,
     this Court is not at liberty to pick and choose among congressional
     enactments and must instead strive to give effect to both. A party
     seeking to suggest that two statutes cannot be harmonized, and.
     that one displaces the other, bears the heavy burd.en of showing a
     clearly expressed congressional intention that such a result should
     follow. The intention must be clear and manifest.
Epic Sys., 138 S. Ct. at 1623-24 (citations and internal quotation marks
omitted). The difference between a "deducible" congressional intent, McMahon,
482 U.S. at 227, and a "clear and manifest" intent, Epic Syr., 1Bg S.   ct. at 1624,
is not an unequivocal direction to overrule our precedent.
     Wells Fargo argues that Epic Systems altered McMahon, because the
former "expressly rejected the use of legislative history." Whil e Epic Systems
says that "legislative history is not the law," Epic Syr., 139 S. Ct. at 1681, that
statement clarifies that the legislative history upon which the dissent relies
does not trump the "[I]inguistic and statutory context" identified by the
                                        7
Case case: L8-20809 Document:
     2:19-cv-05096-CCC        005i-5167018
                       Document             page: gPage
                                15 Filed 10/25/19    Date of 10 rol2u20t9
                                                        10Filed: PageID: 309



                                 No. 18-20809
majority. Id. That is not the same as saying that legislative history can never
be relevant when interpreting a statute.
      Even If Epic Systems's comments regarding legislative history partially
overrule McMah,oru that change would not affect the validity of National
Gypsum, because National Gypsum did not rely on legislative history. Instead,
in determining whether the FAA's requirements were overridd.en, National
Gypsum looked to the purposes of the Bankruptcy Code. 118 F.3d at 1069. And
statutory purpose remains a valid tool for determining whether a given statute
displaces the FAA. See Epic Sy"., 138 S. Ct.   at   1627   ("Union organizatron   and.
collective bargaining in the workplace are the bread and butter of the NLRA,
while the particulars of dispute resolution procedures in Article III courts or
arbitration proceedings are usually left to other statutes and. rules . . . .").
Consequently, we conclude that National GypsLLn'L's application of McMahon
remains good law following Epic Systems.
                                      IV.
      For the foregoing reasons, we AFFIRM.




                                       8
